Citation Nr: 0029120	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  97-29 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of hypertension with generalized arteriosclerosis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to May 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In March 1998, a video conference hearing was held before H. 
N. Schwartz, who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 
2000).  During the hearing, the Veterans Law Judge suggested 
the submission of additional evidence by the veteran.  Cf. 
38 U.S.C.A. § 5103 (West 1991); 38 C.F.R. § 3.103 (1999).  

In November 1998, the Board remanded the evaluation of the 
service-connected cardiovascular disability for examination 
of the veteran and further adjudication.  The veteran was 
examined.  The RO determined that the generalized 
arteriosclerosis was part of the service-connected disability 
and continued a 10 percent rating.  The requested development 
has been completed.  The Board now proceeds with its review 
of the appeal.  

In its November 1998 decision, the Board granted service 
connection for headaches due to cerebral contusion.  A 
February 1999 rating decision granted a 10 percent rating.  
The veteran was notified later that month.  The record does 
not contain a notice of disagreement with that decision.  In 
August 2000, the representative discussed the evaluation.  
This matter is referred to the RO for such action as may be 
appropriate.  In the absence of a notice of disagreement 
filed with the RO, a timely NOD, a statement of the case and 
a substantive appeal, the Board does not have jurisdiction.

The February 1999 supplemental statement of the case reveals 
that the RO expressly considered referral of the case to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected hypertension with generalized 
arteriosclerosis requires medication for control and is 
manifested by blood pressure reading of 182/88.  

3.  The service-connected hypertension with generalized 
arteriosclerosis is not manifested by diastolic pressure 
which is predominantly 110 or more with definite symptoms.  

4.  The service-connected hypertension with generalized 
arteriosclerosis is not manifested by diastolic pressure 
which is predominantly 110 or more or systolic pressure is 
predominantly 200 or more.  

5.  The veteran is capable of a workload of 10 METs and 
continuous medication is required for his hypertensive 
cardiovascular disease.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension with generalized arteriosclerosis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including §§ 4.7, 4.14 and Codes 7007, 7100, 7101 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim for a higher evaluation.  See 38 U.S.C.A. 
§ 5107(a).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

The veteran's claim for increase was received in July 1996.  
Prior to January 12, 1998, hypertensive vascular disease 
(essential arterial hypertension) was rated as 10 percent 
disabling where the diastolic pressure was predominantly 100 
or more; or where continuous medication was shown necessary 
for control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more.  A 20 percent rating was 
assigned where the diastolic pressure was predominantly 110 
or more with definite symptoms.  The next higher rating, 40 
percent, required diastolic pressure which was predominantly 
120 or more and moderately severe symptoms.  The highest 
rating assignable under this code, 60 percent, required 
diastolic pressure predominantly 130 or more and severe 
symptoms.  The 40 percent and 60 percent ratings, required 
careful attention to diagnosis and repeated blood pressure 
readings.  38 C.F.R. Part 4, Code 7101 (1997).  

Effective January 12, 1998, hypertensive vascular disease 
(essential arterial hypertension) will be rated as 10 percent 
disabling where the diastolic pressure is predominantly 100 
or more; or where systolic pressure is predominantly 160 or 
more, or as a minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
rating will be assigned where the diastolic pressure is 
predominantly 110 or more or the systolic pressure is 
predominantly 200 or more.  The next higher rating, 40 
percent, requires diastolic pressure which is predominantly 
120 or more.  The highest rating assignable under this code 
is 60 percent which requires diastolic pressure predominantly 
130 or more.  38 C.F.R. Part 4, Code 7101 (1999). 

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

The report of the October 1996 VA examination shows blood 
pressures of 160/84 and 150/80.  Otherwise, the 
cardiovascular portion of the examination was negative to 
percussion and auscultation.  The veteran reported shortness 
of breath and asthma.  He could not walk fast or far.  
Diagnoses were essential hypertension and generalized 
arteriosclerosis with minimal coronary insufficiency.  

At his March 1998 video conference hearing, the veteran 
testified to using daily medication for his blood pressure.  
He tried to remember blood pressure readings and told of 
having vision problems and headaches.  This Veterans Law 
Judge suggested the submission of additional evidence by the 
veteran.  Cf. 38 U.S.C.A. § 5103 (West 1991); 38 C.F.R. 
§ 3.103 (1999).  

The December 1998 VA examination showed the veteran's blood 
pressure to be 182/88.  He reported using medication to 
control his blood pressure and of having occasional chest 
discomfort.  The examiner noted the heart was borderline 
enlarged and had a regular rhythm with no murmurs.  Carotid 
pulses were fair and peripheral pulses were decreased.  
X-rays showed no acute disease and the electrocardiogram was 
read as normal.  

The veteran's use of medication to control his blood pressure 
supports the current 10 percent rating under both old and new 
criteria.  The next higher rating under the old criteria 
would require the diastolic pressure to be predominantly 110 
or more with definite symptoms.  Here, the diastolic blood 
pressure does not approximate 110 or more.  Consequently, a 
higher rating can not be assigned under the old criteria.  

Looking to the new criteria, for the next higher rating, 
definite symptoms are no longer required in addition to 
diastolic pressure to be predominantly 110 or more.  The next 
higher, 20 percent rating, requires a diastolic pressure 
which is predominantly 110 or more or the systolic pressure 
is predominantly 200 or more.  Here, the record shows that 
the diastolic pressure is 88, not predominantly 110 or more 
and the systolic pressure is 182, not predominantly 200 or 
more.  Review of the file does not disclose any blood 
pressure where the diastolic pressure is predominantly 110 or 
more or the systolic pressure is predominantly 200 or more.  
Consequently, there is no basis under old or new criteria to 
assign a higher rating.  

The Board had considered other rating criteria.  The December 
1998 VA examination diagnosed hypertensive cardiovascular 
disease and generalized arteriosclerosis.  Prior to January 
12, 1998, the rating code included diagnostic code 7100 for 
generalized arteriosclerosis.  The rating criteria provided a 
noncompensable rating if the condition was without symptoms 
or renal, cardiac or cerebral complications.  A 20 percent 
rating was the only compensable rating and it required slight 
weakening of bodily vigor.  A note explained that 
arteriosclerotic complications, such as renal cardiac, or 
cerebral complications should be rated under the appropriate 
criteria for such complications.  The new rating criteria, 
effective January 12, 1998 deleted this rating code.  The 
change was explained in the federal register.  Evaluating the 
resulting disability from generalized arteriosclerosis under 
the appropriate code will result in more accurate assessment 
of the actual disability caused by the condition.  62 Fed. 
Reg. 65215, Dec. 11, 1997.  

Here, there is no evidence from a trained medical 
professional that the service-connected generalized 
arteriosclerosis results in required slight weakening of 
bodily vigor.  Therefore, a 20 percent rating is not 
warranted under the old Code 7100.  

In accordance with the explanation for the change in 
criteria, the Board has considered the possibility of 
assigning a higher rating based on the effects of the 
arteriosclerosis on end organs.  In view of the December 1998 
VA examination diagnosis of hypertensive cardiovascular 
disease, the Board has considered the possibility of 
assigning a higher rating under Code 7007, for hypertensive 
heart disease.  

Prior to January 12, 1998, hypertensive heart disease was 
rated as 30 percent disabling where there are definite 
enlargement of the heart, sustained diastolic hypertension of 
100 or more, moderate dyspnea on exertion.  A sixty percent 
rating will be assigned for marked enlargement of the heart, 
confirmed by roentgenogram, or the apex beat beyond 
midclavicular line, sustained diastolic hypertension, 
diastolic 120 or more, which may later have been reduced, 
dyspnea on exertion, more than light manual labor is 
precluded.  A 100 percent rating requires definite signs of 
congestive failure, more than sedentary employment precluded.  
38 C.F.R. Part 4, Code 7007 (1997).  

On the December 1998 VA examination, auscultation indicated 
the heart was borderline, while the X-rays showed the cardiac 
silhouette to be within normal limits.  These findings do not 
approximate the definite enlargement of the heart which was 
required for a 30 percent rating under the old criteria.  The 
diastolic blood pressure was 88 and was not sustained at 100 
or more.  While the veteran has reported some shortness of 
breath, there was no evidence of a moderate level of dyspnea 
on exertion.  Moreover, the objective findings did not show 
that any criteria for a higher rating were met.  There was no 
X-ray evidence confirming marked enlargement of the heart.  
There was no evidence of an apex beat beyond midclavicular 
line.  There was no evidence of sustained diastolic 
hypertension of 120 or more.  There was no evidence of the 
degree of dyspnea on exertion associated with a higher 
rating.  There was no evidence that more than light manual 
labor is precluded.  There were no definite signs of 
congestive failure.  There was no evidence that more than 
sedentary employment was precluded.  

Effective January 12, 1998, hypertensive heart disease will 
be rated as 10 percent disabling if testing shows a workload 
of greater than 7 METs but not greater than 10 METs, results 
in dyspnea, fatigue, angina, dizziness, or syncope; or, 
continuous medication is required.  A 30 percent rating will 
be assigned where testing discloses a workload of greater 
than 5 METs but not greater than 7 METs, results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, there is evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating requires more 
than one episode of acute congestive heart failure in the 
past year; or, a workload of greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or, left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
rating requires chronic congestive heart failure; or, that a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. Part 4, Code 7005 (1998).  

On the December 1998 VA examination, the physician expressed 
the opinion that the veteran clinically functioned at the 10 
MET's level.  This meets the new criteria for a 10 percent 
rating under Code 7007.  

There is no evidence of a lower MET's level and the 
examination findings contraindicate any of the cardiac 
abnormalities required for a rating in excess of 10 percent.  

This raises the question as to whether 10 percent assigned 
under Code 7007 would be compensating the same manifestations 
as those rated 10 percent disabling under Code 7101.  The 
evaluation of the same disability under various diagnoses is 
to be avoided.  The evaluation of the same manifestation 
under different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1999).  The regulation prohibits rating the same disability 
or manifestation under different diagnoses.  

Notably, Note 2 following Code 7101 addresses pyramiding.  It 
states that hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
will be rated as part of the condition causing it rather than 
by a separate evaluation.  The note prohibits rating 
hypertension separately from aortic insufficiency or 
hyperthyroidism.  Neither the note nor any part of the 
regulation specifically prohibits assigning separate ratings 
for hypertension and hypertensive heart disease.  

In a similar situation, the VA General Counsel provided 
guidance in rating two disabilities affecting the same joint.  
It determined that a joint disability could be rated under 
one code for instability and under another code for 
limitation of motion, if the evidence showed that both types 
of impairment are present.  VAOPGCPREC 23-97 (July 1, 1997).  

Here, the hypertension is rated as 10 percent disabling based 
on the need for continuous medication.  Hypertensive heart 
disease is rated as 10 percent disabling based on workload 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or on a requirement for continuous medication.  Since both 
disabilities are rated at 10 percent based on a need for 
continuous medication, the resultant disability can not be 
compensated twice under different rating codes.  38 C.F.R. 
§ 4.14 (1999).  

The Board has considered assigning a higher or an additional 
evaluation under the various rating codes for cardiovascular 
disabilities.  38 C.F.R. § 4.104 (1999).  The Board finds no 
basis for a higher or additional rating under any applicable 
criteria.  

While the veteran may feel that a higher rating is warranted, 
the findings of the trained medical professionals are more 
probative in determining if the disability meets any 
applicable criteria for a higher rating.  Here, the evidence 
is not in approximate balance.  Rather, the medical reports 
provide a preponderance of evidence which establishes that 
the disability does not approximate any applicable criteria 
for a higher or additional rating.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.7 (1999).  Consequently, the claim 
for an evaluation in excess of 10 percent for the service-
connected hypertension with generalized arteriosclerosis must 
be denied.  


ORDER

An evaluation in excess of 10 percent for hypertension with 
generalized arteriosclerosis is denied.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 


